Citation Nr: 0739005	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-37 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals, postoperative medial meniscectomy, left knee. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals, postoperative medial meniscectomy, right knee, 
claimed as secondary to residuals, postoperative medial 
meniscectomy, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to January 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  The RO initially denied service connection for a right 
knee condition in a July 1989 rating decision.  The veteran 
was provided notice of the determination and of his appellate 
rights but did not initiate an appeal of that decision.  

2.  Evidence received since the July 1989 rating decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  

3.  There is no competent evidence of a nexus between the 
veteran's residuals, postoperative medial meniscectomy, right 
knee, and his period of service or his service-connected 
residuals, postoperative medial meniscectomy, left knee.

4.  The veteran's residuals, postoperative medial 
meniscectomy, left knee, are manifested by limitation of left 
knee flexion to 120 degrees, with moderate pain, resulting in 
disability analogous to limitation of left knee flexion to 45 
degrees; however; even when pain is considered, the veteran's 
left knee arthritis is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
left leg to 30 degrees on flexion.

5.  The veteran has full left knee extension.

6.  The residuals of the veteran's left knee disability are 
productive of slight recurrent subluxation and lateral 
instability


CONCLUSIONS OF LAW

1.  The July 1998 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

2.  New and material evidence has been received since the 
July 1989 rating decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  

3.  Service connection for residuals, postoperative medial 
meniscectomy, right knee, claimed as secondary to residuals, 
postoperative medial meniscectomy, left knee, is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.310(a) (2007).

4.  The criteria for a separate evaluation of 10 percent for 
limitation of left knee flexion due to arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 (2007).

5.  The criteria for a separate 10 percent for left knee 
instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran submitted his original claim for service 
connection for a right knee condition, claimed as secondary 
to residuals, postoperative medial meniscectomy, left knee, 
in December 1988.  The RO denied the claim in a July 1989 
rating decision.  Although it notified the veteran of the 
denial, he did not initiate an appeal.  Therefore, the RO's 
decision of July 1989 is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007) (in effect for claims filed on or 
after August 29, 2001).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board notes that the RO's April 2003 rating decision 
found new and material evidence to reopen the claim.  
However, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for a right knee condition.  

The RO denied service connection for a right knee condition 
in its July 1989 rating decision because the preponderance of 
the evidence did not show that the veteran had any 
instability or limitation of range of motion of the left knee 
that would have caused or contributed to the injury of his 
right knee.  Evidence of record at the time of the rating 
decision consists of service medical records, private medical 
records, and the report of the June 1989 VA orthopedic 
examination.  

Evidence received since the July 1989 rating decision 
includes the report of a March 2003 VA joints examination.  
Such evidence is new and material within the meaning of 38 
C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 
U.S.C.A. § 5108.

Service Connection for Right Knee

As discussed above, the Board has reopened the claim for 
service connection for residuals, postoperative medial 
meniscectomy, right knee, claimed as secondary to residuals, 
postoperative medial meniscectomy, left knee.  The claim must 
therefore be considered based on all the evidence of record. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A claim for 
secondary service connection requires medical evidence to 
connect the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran specifically alleges that his right knee 
condition began in 1976 when he twisted it while climbing a 
ladder as a result of his service-connected residuals, 
postoperative medial meniscectomy, left knee.  He 
subsequently underwent a medial meniscectomy of the right 
knee.  Upon review of the record, however, the Board finds 
that the evidence does not support the veteran's contention.  
That is, there is no competent medical evidence of record 
that establishes or suggests that the service-connected 
residuals, postoperative medial meniscectomy, left knee, 
caused or aggravated the current right knee condition.  To 
the contrary, the report of the veteran's March 2003 VA 
joints examination explicitly diagnoses the veteran with 
"status post right knee surgery due to injury (unrelated to 
service connected condition)."  Absent competent evidence of 
a causal nexus, the claim must fail.      

The Board emphasizes that a determination as to possible 
etiology or worsening of a medical condition as the result of 
another medical condition is necessarily a medical question, 
such that only medical evidence is competent evidence to 
decide the issue.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  Thus, the veteran's lay opinion suggesting 
that his service-connected residuals, postoperative medial 
meniscectomy, left knee, caused or aggravated his right knee 
condition is not competent evidence needed to establish 
service connection.  Velez, 11 Vet. App. at 158.

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for residuals, 
postoperative medial meniscectomy, right knee, claimed as 
secondary to residuals, postoperative medial meniscectomy, 
left knee.  38 U.S.C.A. § 5107(b).  That is, there is no 
competent medical evidence establishing that the left knee 
condition caused or aggravated the veteran's right knee 
condition.  Therefore, the evidence is not so evenly balanced 
as to require resolution of doubt in the veteran's favor.

Increased Rating for Left Knee

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98 (1998), the 
VA General Counsel further explained that, when a veteran has 
a knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).  
See 63 Fed. Reg. 56,703 (1998).  Recently, the VA General 
Counsel held that separate ratings could be provided for 
limitation of knee extension and flexion under Diagnostic 
Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 
59,990 (2004).  Precedent opinions of the VA General Counsel 
are binding on the Board.  38 C.F.R. § 19.5.  

In light of the foregoing, the Board will address whether the 
veteran's left knee disability warrants separate evaluations 
for limitation of left knee flexion and extension, as well as 
for left knee instability.

The veteran's residuals, postoperative medial meniscectomy, 
left knee, which include degenerative joint disease of the 
left knee with instability, are currently evaluated as 10 
percent disabling under DC 5259, removal of semilunar 
cartilage, symptomatic.  38 C.F.R. § 4.71a.  

When an evaluation of a disability is based on limitation of 
motion, the Board must consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

During the March 2003 VA joints examination, the veteran's 
active range of motion for the left knee was zero to 120 
degrees, with moderate pain at 130 degrees.  Passive range of 
motion was zero to 135 degrees, with severe discomfort at 135 
degrees.  However, the examiner noted that the veteran can 
have further limitations in range of motion and functional 
capacity during acute exacerbations.  Similarly, the 
veteran's most recent private medical records, dated February 
2004, indicate a full range of motion without crepitance.  
Therefore, on the basis of limitation of motion, the Board 
finds that although his motion is noncompensable under 
Diagnostic Codes 5260, given that he has degenerative joint 
disease, he is entitled to the minimum compensable rating, 
i.e., 10 percent, under that code for limitation of flexion.  
Because he has full left knee extension, a separate rating 
under Diagnostic Code 5261 is not warranted.  

In addition, the March 2003 VA examination report shows that 
the veteran has left knee instability.  In this regard, the 
Board observes that the service medical record reflect that 
he was found to have subluxation while on active duty.  Thus, 
the Board concludes that the criteria for a separate 10 
percent rating under Diagnostic Code 5257 for mild recurrent 
subluxation or lateral instability have been met. 

As a final point, because there is no evidence or allegation 
of ankylosis or impairment of the tibia and fibula, a higher 
rating under Diagnostic Codes 5256 and DC 5262 is not 
warranted.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim; however, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Nonetheless, 
any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service records 
and private medical records.  The veteran submitted 
additional private medical records as well as personal 
statements.  

In addition, the appellant was afforded a VA medical 
examination in March 2003.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

As new and material evidence has been received, the claim for 
service connection for right knee disability is reopened.  To 
that extent, the appeal is granted.  

Service connection for right knee disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
limitation of left knee flexion is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
limitation of left knee instability is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


